SUPPLEMENTAL PAYMENT AGREEMENT This Agreement is made effective April 24, 2009 by and between Kansas City Life InsuranceCompany (the “Company”) and JPMorgan Investment Advisors Inc. (“JPMIA”) and J.P. Morgan Investment Management Inc. (“JPMIM”). WHEREAS, the Company and JPMorgan Insurance Trust (the “Trust”) have entered into a Fund Participation Agreement (“Participation Agreement”) in order for certain separate accounts of the Company (“Separate Accounts”) to purchase shares (“Shares”) of the
